Exhibit 10.35

SYKES ENTERPRISES, INCORPORATED

DEFERRED COMPENSATION PLAN

AMENDED AND RESTATED

AS OF

JANUARY 1, 2014

Sykes Enterprises, Incorporated (“SYKES”) previously established the Sykes
Enterprises, Incorporated Deferred Compensation Plan (the “Plan”) effective as
of December 17, 1998, to retain and reward a select group of management or
highly compensated employees of SYKES or an Affiliate. The Plan has been amended
from time to time to comply with legislative and regulatory changes and to make
other desired changes to the Plan. SYKES has determined that it would be in the
best interest of the Participants to amend and restate the Plan effective as of
January 1, 2014 to incorporate prior amendments and to make additional desired
plan design changes. The Plan is an unfunded plan established and maintained for
the primary purpose of providing certain key employees who contribute or who are
expected to contribute substantially to the success of SYKES with the
opportunity to defer the receipt of compensation. The Plan is intended to comply
with Section 409A of the Internal Revenue Code of 1986.

 

  ARTICLE I.

Definitions.

1.01. “Administrator” means the Compensation Committee of the Board of Directors
of Sykes Enterprises, Incorporated.

1.02. “Affiliate” means, with respect to SYKES, any corporation other than SYKES
that is a member of a controlled group of corporations, within the meaning of
Section 414(b) of the Code, of which SYKES is a member; and any other trade or
business (whether or not incorporated) under common control, within the meaning
of Section 414(c) of the Code, with SYKES. Provided, however, that solely for
purposes of Section 1.17, fifty percent (50%) ownership shall be substituted for
eighty percent (80%) ownership.

1.03. “Beneficiary” means the person or persons designated by the Participant to
receive any benefits under the Plan in the event of Participant’s death in
accordance with Section 4.03.

1.04. “Board” means the Board of Directors of Sykes Enterprises, Incorporated.

1.05. “Change in Control” means the occurrence of any one (1) or more of the
following events:

 

  (a)

A change in the effective control of SYKES, which occurs only on either of the
following dates:

 

  (1)

The date any Person or more than one Person acting as a group (other than SYKES
or any corporation owned, directly or indirectly, by the stockholders of SYKES
in substantially the same proportions as their ownership of stock of SYKES, and
any trustee or other fiduciary holding

 

1



--------------------------------------------------------------------------------

 

securities under an employee benefit plan of SYKES or such proportionately owned
corporation), acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such Person or Persons)
ownership of stock of SYKES representing thirty percent (30%) or more of the
total voting power of the stock of SYKES; or

 

  (2)

The date a majority of the members of the Board is replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of the Board before the date of the appointment or
election;

provided that, in any event, the transaction must constitute a change in the
effective control of SYKES within the meaning of Section 409A(a)(2)(A)(v) of the
Code and Treasury Regulations Section 1.409A-3(i)(5)(vi).

 

  (b)

The date any Person or more than one Person acting as a group acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such Person or Persons) all or substantially all of SYKES;
assets; provided that the transaction must constitute a change in the ownership
of a substantial portion of the assets of SYKES within the meaning of
Section 409A(a)(2)(A)(v) of the Code and Treasury Regulations
Section 1.409A-3(i)(5)(vii).

1.06. “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time, or any successor statute. Reference to a specific Section of the
Code shall include a reference to any successor provision.

1.07. “Contingent Deferred Obligation” means the total amount of SYKES’
contingent liability for payment of deferred benefits under the Plan.

1.08. “Deferred Compensation Account” means the bookkeeping account established
in accordance with Article III for each Participant that represents the
Participant’s hypothetical interest in the amounts credited to such account in
accordance with Article II.

1.09. “Disability” means (a) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (b) the
Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Participant’s employer.

 

2



--------------------------------------------------------------------------------

1.10. “Fiscal Year” or “Year” means the twelve (12) month period ending on
December 31.

1.11. “Matching Contribution Account” means a bookkeeping account established in
accordance with Article III that represents a Participant’s hypothetical
interest with respect to the amounts credited to such account in accordance with
Article II.

1.12. “Participant” means an employee of SYKES, or of an Affiliate, designated
by the Administrator as eligible to participate in the Plan, or a person who was
such at the time of his retirement, death, or resignation and who retains, or
whose Beneficiaries retain, benefits under the Plan in accordance with its terms
from time to time.

1.13. “Participation Agreement” means a form or forms (paper or electronic)
provided to the Participants by the Administrator for purposes of making
elections as set forth in Article III.

1.14. “Person” shall have the same meaning ascribed to such term in the Code and
Treasury Regulations.

1.15. “Plan” means this Sykes Enterprises, Incorporated Deferred Compensation
Plan as it may be amended from time to time.

1.16. “Retirement” means a Separation from Service at or after a Participant
attains age sixty-five (65).

1.17. “Separation from Service” means the Participant has a termination of
employment with SYKES, and/or any Affiliates.

 

  (a)

A termination of employment will occur as of the date that both the Participant
and SYKES reasonably anticipate, based on all of the facts and circumstances,
that either (1) no services will be performed by the Participant for SYKES, or
an Affiliate, after such date, whether as an employee or as an independent
contractor, or (2) the level of bona fide services that the Participant will
perform for SYKES, or an Affiliate, after such date, whether as an employee or
as an independent contractor, will be permanently reduced to less than twenty
percent (20%) of the average level of bona fide services the Participant
performed over the immediately preceding thirty-six (36) month period (or, if
less, the Participant’s full period of service to SYKES, or an Affiliate).

 

  (b)

If a Participant is on a “bona fide leave of absence” (as defined below) from
SYKES, or any Affiliate, the Participant’s employment will be considered
terminated, even though the Participant is reasonably expected to return to
perform services for SYKES, or any Affiliate (at a level such that the
Participant’s employment is not terminated pursuant to subsection (a) above), on
the later of: (1) the first date immediately following the end of the “six
(6) month period” (as defined below), or (2) the date the

 

3



--------------------------------------------------------------------------------

 

Participant’s right to reemployment under applicable law or contract, if any,
expires. A “bona fide leave of absence” is a leave of absence, including
military leave or sick leave, in which there is a reasonable expectation that
the Participant will return to perform service for SYKES, or any Affiliates. The
“six (6) month period” is the period that begins on the date the leave of
absence commences and ends on the date that is six (6) months thereafter.
Notwithstanding, if the leave of absence is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six (6) months, where
such impairment causes the employee to be unable to perform the duties of his
position of employment or any substantially similar position of employment, a
twenty-nine (29) month period of absence shall be substituted for such six
(6) month period of absence.

 

  (c)

The foregoing definition is intended to meet the requirements for a “Separation
from Service” within the meaning of Section 409A(a)(2)(A)(i) of the Code, and
shall be interpreted, construed, administered and applied consistently
therewith.

1.18. “SYKES” means Sykes Enterprises, Incorporated, a Florida corporation, and
its corporate successors.

1.19. “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary, or the Participant’s
dependent (as defined in Code Section 152, without regard to Code Sections
152(b)(1), (b)(2), and (d)(1)(B)); loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance); or other similar extraordinary and
unforeseeable circumstances arising from the events beyond the control of the
Participant. The need to pay for medical expenses, including nonrefundable
deductibles, as well as for the cost of prescription drug medication may
constitute an unforeseeable emergency. The need to pay for the funeral expenses
of a spouse, a Beneficiary, or a dependent (as defined in Code Section 152,
without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)) may also
constitute an unforeseeable emergency. Except as otherwise provided in this
paragraph, the purchase of a home and payment of college tuition are not
unforeseeable emergencies.

1.20. “Valuation Date” means each day that the New York Stock Exchange and the
Plan’s recordkeeper are open for business.

1.21. “Year of Participation” means each twelve (12) month period in which the
Participant is eligible to participate in this Plan. Years of Participation
shall include the periods for which the Participant was eligible to participate
in the nonqualified deferred compensation plan maintained by ICT Group Inc., as
well as the period beginning January 1, 2010 and ending December 31, 2010 during
which the Participant was employed; provided that the Participant

 

4



--------------------------------------------------------------------------------

was employed with ICT Group Inc. on February 2, 2010, the date ICT Group Inc.
was acquired by SYKES. Further, effective as of January 1, 2013, Years of
Participation shall include a Participant’s years of service (each continuous
12-month period of service) that the Participant was employed with Alpine
Access, Inc. in a position of Director or above, provided, that such Participant
was employed with Alpine Access, Inc. in such position on the date immediately
preceding August 20, 2012, the date Alpine Access, Inc. was acquired by SYKES or
its Affiliate, and continued in such position or higher position following such
date. Effective July 1, 2014 Years of Participation shall include all years of
service (each continuous 12-month period of service) that the employee worked
outside of the United States in a position that is the equivalent of a Director
or above in the United States, as determined by the Administrator

 

  ARTICLE II.

Designation of Participants and Income Deferral.

2.01. The Administrator shall have the sole and exclusive discretion to
establish the criteria to determine those eligible to participate from among the
officers of SYKES who hold the offices currently designated by the titles of
Director, Senior Director, Executive Director, Vice President, Global Vice
President, Senior Vice President, Executive Vice President, Chief Executive
Officer and President. Officers meeting the criteria established by the
Administrator shall become Participants effective as of the January 1 or July 1
which next follows the date they have met the criteria.

2.02. For any Fiscal Year other than the Fiscal Year in which a Participant
first becomes entitled to participate in the Plan, a Participant may elect to
defer a specific percentage (between 1% and 100%) of his base compensation,
commissions or bonus earned during such Fiscal Year (regardless of when paid) as
provided herein. Such election shall be made by the execution and delivery to
the Administrator (or its agent) of a Participation Agreement prior to the first
day of such Fiscal Year. Such election shall become effective with respect to
base compensation, commissions or bonuses earned after such Fiscal Year begins.
Such Participation Agreement shall apply to base compensation, commissions or
bonuses earned in any subsequent Fiscal Years unless the Participation Agreement
is subsequently modified by the Participant. Any modification shall be effective
for the next Fiscal Year and shall be made through the execution and delivery of
a subsequent Participation Agreement.

2.03. In the event that, during the Fiscal Year in which an individual is first
designated as eligible to participate in the Plan pursuant to Section 2.01, the
Participant desires to make an election to defer a specific percentage (between
1% and 100%) of his base compensation, commissions or bonus to be earned, a
Participation Agreement must be submitted by the Participant to the
Administrator (or its agent) no later than thirty (30) days following the
January 1 or July 1, whichever is applicable, on which such individual becomes
designated as an eligible Participant. Any such election made in such
Participation Agreement shall be effective only with regard to base
compensation, commissions or bonuses earned after the date the Participation
Agreement is submitted to the Administrator. If a newly eligible Participant
does not submit a Participation Agreement within such period of time, such
Participant will not be eligible to elect to defer compensation except in
accordance with Section 2.02 above. Any amounts deferred under this Plan will be
subject to the provisions of this Deferred Compensation Plan regarding
distribution of a Participant’s Deferred Compensation Account.

2.04. Notwithstanding the foregoing, a Participant may cancel a deferral
election during the Fiscal Year with respect to which such election is in effect
due to an Unforeseeable Emergency or if necessary to receive a hardship
distribution from a qualified cash or deferred arrangement pursuant to income
Treasury Regulation Section 1.401(k)-1(d)(3). The Participant may make a new
deferral election pursuant to the provisions of Section 2.02 above, which new
election shall only apply to amounts earned by the Participant after the end of
the Fiscal Year in which such new election is delivered to the Administrator.

 

5



--------------------------------------------------------------------------------

2.05. Compensation earned by a Participant while he is a Participant in the Plan
shall continue to be deferred until the later of (a) the Participant’s
Separation from Service, disability or death or (b) the date the Participant or
his Beneficiary becomes entitled to a distribution as hereinafter provided in
Article IV.

2.06. In the event of a Change in Control, a Participant will be entitled to a
distribution of the balance of his Deferred Compensation Account,
notwithstanding the provisions of Section 2.05. For purposes of Section 4.01, a
Participant will be treated as if he had incurred a Separation from Service due
to his Retirement as of the effective date of the Change in Control. In the
event of a distribution of benefits as a result of a Change in Control, SYKES
will increase the benefit by an amount sufficient to offset the income tax
obligations created by the distribution of benefits. A Participant shall be
deemed to have a Separation from Service on the effective date of a Change in
Control.

2.07. A Participant may elect to defer a specific percentage (between 1% and
100%) of his base compensation and/or commissions/bonus; provided, however, that
a Participant may not elect to defer any amounts earned as payroll advances,
advance payments of bonuses, or any other similar advance of compensation.

2.08. SYKES will match a portion of amounts deferred by Participants who hold
the offices currently designated by the titles of President, Chief Executive
Officer, Executive Vice President, Senior Vice President, Global Vice President
and Vice President on a quarterly basis as follows: fifty percent (50%) match on
the amount deferred by the Participants, provided, that the matching
contribution amount shall not exceed $12,000.00 per year for the President,
Chief Executive Officer, and Executive Vice Presidents or $7,500.00 per year for
Senior Vice Presidents, Global Vice Presidents and Vice Presidents. Participants
who hold the offices currently designated by the titles of Executive Director,
Senior Director and Director shall not be entitled to receive any matching
funds. The total amount of the matching contribution made to this Plan will be
made in the form of SYKES common stock, valued as of the Valuation Date for
which the matching contribution is applicable, based on the closing price of a
share of SYKES common stock as of such date as reported by the securities market
on which SYKES common stock is sold (or if such date is not a trading date, the
closing price as of the next preceding trading date). If there is more than one
securities market on which SYKES common stock is traded, the Administrator shall
determine the appropriate market for determining the common stock’s value for
this purpose. If SYKES common stock is not traded on a securities market, the
stock’s value will be determined by the Administrator in good faith. To the
extent that dividends are paid on the SYKES common stock shares that have been
credited to a Participant’s Matching Contribution Account under the Plan, such
dividend payments will be reinvested under the Plan as of the ex-dividend date.

 

  ARTICLE III.

Contingency Payments, Investments and Forfeitures.

3.01. SYKES shall establish a Deferred Compensation Account and Matching
Contribution Account in the name of each Participant for purposes of the Plan.
Such amounts deferred by a Participant shall be credited to the Participant’s
Deferred Compensation Account on a pro rata basis after each payroll period
during the Fiscal Year. Matching contributions will

 

6



--------------------------------------------------------------------------------

be credited to the Participant’s Matching Contribution Account of the end of
each Fiscal Year quarter. Earnings on the deferred compensation shall be
credited to the Participant’s Deferred Compensation Account each Valuation Date
and statements reflecting the balance of each Participant’s Deferred
Compensation Account and Matching Contribution Account shall be prepared on a
quarterly basis as soon as is practicable after the end of each quarter. A
Deferred Compensation Account and Matching Contribution Account shall be kept in
the name of each Participant (or the Beneficiary of a deceased Participant)
which shall reflect the value of the Participant’s benefit, or in the event that
the Participant’s benefit has become vested as provided herein, the value of any
vested benefits, payable to such Participant or Beneficiary under the Plan. The
Deferred Compensation Account and the Matching Contribution Account shall be
credited or debited in accordance with the following procedure at the end of
each Valuation Date for purposes of determining earnings and losses:

 

  (a)

Payments - The total amount of any payments made from the accounts since the
last Valuation Date shall be subtracted from the account balance that existed as
of the last Valuation Date.

 

  (b)

Deferred Compensation Contributions - Any deferred compensation contributions
made by the Participant since the last Valuation Date shall be added to the
account balance that existed as of the last Valuation Date.

 

  (c)

Net Gain or Loss - Each Participant’s Deferred Compensation Account shall be
increased or decreased to reflect a proportionate share of the net increase or
net decrease for each investment fund held in the Deferred Compensation Account,
since the last Valuation Date.

 

  (d)

Matching Contributions - The entire amount of any matching contributions made by
SYKES shall be added to the Matching Contribution Account balance that existed
as of the prior Valuation Date.

 

  (e)

Investment Transfers - The amount(s) necessary in order to effect an investment
transfer requested by the participant shall be added to or subtracted from each
investment fund as required. Such transfers shall be made as soon as is
practicable.

3.02. Until and except to the extent that deferred benefits hereunder are
distributed to or vested in a Participant or Beneficiary from time to time in
accordance with the provisions of the Plan, the interest of each Participant and
Beneficiary therein is contingent only and is subject to forfeiture as provided
in this Plan. Title to and beneficial ownership of any assets, whether cash or
investments, which SYKES may set aside to meet its Contingent Deferred
Obligation hereunder, shall at all times remain in SYKES; and no Participant or
Beneficiary shall under any circumstances acquire any property interest and any
specific assets of SYKES.

3.03. Any amounts credited to the Deferred Compensation Account of a Participant
shall be invested and reinvested in mutual funds, stocks, bonds, securities or
any

 

7



--------------------------------------------------------------------------------

other assets that may be selected by the Administrator in its discretion,
provided that it is the intention of the Board in establishing this Plan that
the Administrator will select investment vehicles which are substantially
identical to those investment vehicles provided under the Sykes 401(k) Savings
Plan and Trust. In selecting investment vehicles, the Board may engage an
investment consultant, and may delegate to such consultant authority to
recommend investment choices be made available for investment within the Plan.
Any such service may be charged to the Participant’s Account as an expense of
administering the Plan. Participants may request that the Administrator allocate
deferred compensation among investment vehicles selected by the Administrator on
a daily basis; and may request reallocation of amounts already deferred and
earnings attributable thereto on the same basis.

3.04. As a condition of participation in this Plan, the Participant agrees that
on behalf of himself and his designated Beneficiary to assume all risk in
connection with any decrease in value of the funds which are invested and which
continue to be invested in accordance with the provisions of this Plan.

 

  ARTICLE IV.

Distribution of Benefits.

4.01. The benefits under the Plan (unless they are forfeited under
Section 4.01(c) or by the occurrence of any of the events of forfeiture
specified in Section 4.04 below) shall be made in the form of a lump sum as set
forth below:

 

  (a)

In the event of a Separation from Service, the Participant shall be entitled to
the balance in his Deferred Compensation Account as of the date of distribution.
Such amounts shall be paid on the first day of the seventh month following
Separation from Service.

 

  (b)

In the event of a Separation from Service, the Participant shall be entitled to
a distribution of the SYKES common stock credited to his Matching Contribution
Account as of the date of distribution. The SYKES common stock held in the
Matching Contribution Account will be distributed to the Participant on the
first day of the seventh month following Separation from Service, subject to the
vesting provisions of subsection 4.01(c) below, and the forfeiture provisions of
4.04. Notwithstanding the foregoing, fractional shares shall not be distributed.
Any fractional shares shall be liquidated and distribution made in cash.

 

  (c)

Notwithstanding the foregoing, in the event the Participant incurs a Separation
from Service (for reasons other· than death, disability or Retirement) with less
than three (3) Years of Participation, any matching contributions will be
forfeited. In the event that a Participant incurs a Separation from Service
after more than three (3) Years of Participation, but after less than five
(5) Years of Participation, the Participant shall forfeit sixty-seven percent
(67%) of the matching contribution and earnings thereon. In the event that a
Participant incurs a Separation from Service after more than five (5) Years of
Participation but after less than seven (7) Years of Participation, the
Participant shall forfeit thirty-three

 

8



--------------------------------------------------------------------------------

 

percent (33%) of the matching contribution and earnings thereon. Once the
Participant completes seven (7) Years of Participation he will be fully vested
with respect to the shares of SYKES common stock credited to his Matching
Contribution Account. Further, a Participant shall be fully vested upon death,
Disability or Retirement. Participant will be fully vested in the event the Plan
is terminated in accordance with section 6.02.

 

  (d)

Any nonvested amounts shall be forfeited and will be deducted from the
Participant’s bookkeeping account upon distribution of the vested account
balance.

 

  (e)

In the event of death of the Participant while still an employee, a lump sum
distribution of the Participant’s Deferred Compensation Account and total
distribution of the shares of SYKES common stock in the Matching Contribution
Account will be paid to the Participant’s named Beneficiary on the first day of
the second month following the Participant’s death.

 

  (f)

In the event of the Participant’s Disability while still an employee as defined
herein, a lump sum distribution of the Participant’s Deferred Compensation
Account and total distribution of the shares of SYKES common stock held in the
Matching Contribution Account will be paid to the Participant on the first day
of the second month following the Participant’s Disability.

 

  (g)

In the event an alternate payee is entitled to an accelerated payment pursuant
to section 5.02(b), a lump sum distribution from the Participant’s Deferred
Compensation Account and a distribution of the vested shares of SYKES common
stock credited to the Matching Contribution Account will be paid to the
alternate payee based on the provisions of the domestic relations order as soon
as administratively feasible following the date the Administrator approves the
domestic relations order.

4.02. Reserved.

4.03. A Participant shall have the right to designate one or more Beneficiaries
who are to succeed to his contingent right to receive future payments under the
Plan in the event of his death. In case of a failure to designate or the death
of a designated Beneficiary without a designated successor, distribution shall
be made to the Participant’s estate. Such designation must be made on a form
(paper or electronic) provided by the Administrator. Beneficiaries may be
changed without the consent of any prior Beneficiaries.

 

9



--------------------------------------------------------------------------------

4.04. Notwithstanding anything herein contained to the contrary, no payment of
any then unpaid distribution of SYKES shares of common stock credited to the
Matching Contribution Accounting shall be made and all rights of the
Participant, his designated Beneficiary, executors or administrators, or any
other person to receive payments of such matching contributions shall be
forfeited if any of the following events shall occur:

 

  (a)

The Participant is terminated for “Cause.” For the purposes of this Plan, SYKES
shall have “Cause” to terminate a Participant’s employment hereunder: (i) if the
Participant engages in conduct which has caused or is reasonably likely to cause
demonstrable and serious injury to SYKES; (ii) if the Participant is convicted
of a felony as evidenced by a binding and final judgment, order, or decree of a
court of competent jurisdiction; (iii) for the Participant’s neglect of his
duties hereunder or the Participant’s refusal to perform his duties or
responsibilities hereunder as determined by SYKES’ Board of Directors in good
faith; (iv) for the Participant’s chronic absenteeism; (v) for the Participant’s
use of illegal drugs; (vi) for the Participant’s insobriety while performing his
or her duties hereunder; or (vii) for any act of dishonesty, embezzlement or
falsification of reports, records, or information submitted by the Participant
to SYKES. Notwithstanding the foregoing, to the extent the Participant is
terminated for Cause under the terms of any employment agreement between the
Participant and SYKES, such Participant shall also be deemed to be terminated
for Cause for purposes of this Plan.

 

  (b)

The Participant enters into a business or employment which the Administrator
determines to be in violation of any non-compete agreement signed by the
Participant in favor of SYKES or a subsidiary.

 

  (c)

The Participant fails to fully comply with the terms of any confidentiality
agreement signed by the Participant in favor of SYKES or a subsidiary, as
determined by the Administrator.

4.05. The Administrator may at any time and from time to time order all or any
part of the value of the contingent right of a Participant or Beneficiary to
receive future payments without forfeiture.

 

  ARTICLE V.

General Provisions.

5.01. Nothing contained in this Plan and no actions taken pursuant to the
provisions of this Plan shall create or be construed to create a trust of any
kind, or a fiduciary relationship between SYKES and a Participant, his
designated Beneficiary or any other person. Any funds, which may be invested
under the provisions of this Plan, shall continue for all purposes to be part of
the general funds of SYKES and no person other than SYKES shall by virtue of the
provisions of this Plan have any interest in such funds. To the extent that any
person acquires a right to receive payments from SYKES under this Plan, such
right shall be no greater than the right of any unsecured general creditor of
SYKES.

 

5.02.

    

(a) The right of a Participant or any other person to the payment of deferred
compensation or other benefits under this Plan shall not be assigned,
transferred, pledged or encumbered except by will or by the laws of descent and
distribution.

 

10



--------------------------------------------------------------------------------

(b)

 

(1)

  

Notwithstanding the provisions of subsection (a) above, the Administrator may
make payments to an alternate payee in accordance with the terms of the domestic
relations order (as defined in Code Section 414(p)(1)(B)). Payments to such
alternate payee shall be paid in accordance with the terms of the domestic
relations order and section 4.01(g).

 

(2)

  

The Administrator may promulgate any additional rules and regulations it deems
necessary or appropriate to govern this subsection (b).

5.03. If the Administrator shall find that any person to whom any payment is
payable under this Plan is unable to care for his affairs because of illness or
accident, or is a minor, any payment due (unless a prior claim therefore shall
have been made by a duly appointed guardian or other legal representative) may
be paid to the spouse, a child, a parent, or a brother or sister, or to any
person deemed by the Administrator to have incurred expense for such person
otherwise entitled to payment, in such manner and proportions as the
Administrator may determine. Any such payment shall be in a complete discharge
of the liabilities of SYKES to the Participant or person under this Plan.

5.04. Nothing contained in this Plan shall be construed as conferring upon a
Participant the right to continue in the employ of SYKES as an Executive or in
any other capacity.

5.05. The Administrator shall have full power and authority to interpret,
construe and administer this Plan; and the Administrator’s interpretations and
construction thereof, and actions thereunder, including an valuation of a
Deferred Compensation Account or Matching Contribution Account, or the amount or
recipient of the payment to be made therefrom, shall be binding and conclusive
upon all persons for all purposes. No member of the Board of SYKES shall be
liable to any person for any action taken or omitted in connection with the
interpretation and administration of this Plan, unless attributable to his own
willful misconduct or lack of good faith.

5.06. This Plan shall be binding upon and inure to the benefit of SYKES, its
successors and assigns, and the Participant and his heirs, executors,
administrators and legal representatives.

5.07. In no event shall any payments be made pursuant to the Plan that fail to
satisfy the restrictions on acceleration of distributions imposed by
Section 409A of the Internal Revenue Code (including, but not limited to, any
payments that would be made in the event of the termination of the Plan).

5.08. The Plan constitutes an unsecured promise by SYKES to pay benefits in the
future. Participants shall have the status of general unsecured creditors. The
Plan is unfunded for Federal tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974. All amounts credited to a
Participant’s accounts will remain the general assets of SYKES and shall remain
subject to the claims of SYKES’ creditors until such amounts are distributed to
the Participants.

 

11



--------------------------------------------------------------------------------

5.09. The Administrator shall establish such accounting procedures as are
necessary to implement the provisions of this Plan.

5.10. The Plan shall not be deemed to constitute a contract between SYKES and
any Participant, nor to be consideration for the employment of any Participant.
Nothing in the Plan shall give a Participant the right to be retained in the
employ of SYKES; all Participants shall remain subject to discharge or
discipline as employees to the same extent as if the Plan had not been adopted.

5.11. The invalidity of any portion of this Plan shall not invalidate the
remainder and the remainder shall continue in full force and effect.

5.12. SYKES intends for this Plan to conform in all respects to the requirements
under Section 409A of the Code, the failure of which would result in the
imposition or accrual of penalties, interest or additional taxes under
Section 409A of the Code (the “Section 409A Requirements”). Accordingly, SYKES
intends for this Plan to be interpreted, construed, administered and applied in
a manner as shall meet and comply with the Section 409A Requirements, and in the
event of any inconsistency between this Plan and the Section 409A Requirements,
this Plan shall be reformed so as to meet the Section 409A Requirements. Any
reference in this Plan to Section 409A of the Code, or any subsection thereof,
shall be deemed to mean and include, to the extent then applicable and then in
force and effect (but not to the extent overruled, limited or superseded),
published rulings, notices and similar announcements issued by the Internal
Revenue Service under or interpreting Section 409A of the Code and regulations
(proposed, temporary or final) issued by the Secretary of the Treasury under or
interpreting Section 409A of the Code.

5.13. This instrument shall be construed in accordance with and governed by the
laws of the State of Florida, to the extent not superseded by the laws of the
United States.

5.14. Nothing contained in the Plan shall be deemed to give any Participant any
equity or other interest in the assets, business or affairs of SYKES. No
Participant in the Plan shall have a security interest in assets of SYKES used
to make contributions or pay benefits.

5.15. Throughout this Plan, and whenever appropriate, the masculine gender shall
be deemed to include the feminine and neuter; the singular, the plural; and vice
versa.

 

  ARTICLE VI.

Amendment and Termination.

6.01. The Administrator may amend this Plan without the consent of any
Participant as necessary to cause the Plan to continue to satisfy the
requirements of Internal Revenue Code Section 409A as the same may be amended
from time to time.

6.02. Although SYKES anticipates that it will continue the Plan for an
indefinite period of time, there is no guarantee that SYKES will continue the
Plan or will not terminate the Plan as any time in the future. Accordingly,
SYKES reserves the right to discontinue its sponsorship of the Plan by action of
the Board.

 

12



--------------------------------------------------------------------------------

No payment of any Participant’s benefits under the Plan may be accelerated as a
result of the termination of the Plan unless:

 

  a)

The Plan is terminated within the period of thirty (30) days preceding or the
twelve (12) months following a change in control event (as this term is defined
in Treasury Regulations Section 1.409A-2(i)(5));

 

  b)

The Plan is terminated within twelve (12) months of a corporate dissolution or
is terminated with the approval of a bankruptcy court overseeing a bankruptcy of
SYKES.

 

  c)

SYKES terminates the Plan and all other similar deferred compensation
arrangements that would be aggregated with the Plan under Treasury Regulation
Section 1.409A-1(c), provided that (i) any benefits payable as a result of the
termination (other than benefits that would have been payable under the terms of
the Plan without regard to the termination) are not paid until at least twelve
(12) months after the date of termination of the Plan, (ii) all benefit payments
under the Plan are completed within twenty-four (24) months after the date of
termination of the Plan, and (iii) SYKES does not adopt a new or replacement
deferred compensation plan within three (3) years after the date of termination
of the Plan.

IN WITNESS WHEREOF, SYKES has caused this Plan to be executed by its duly
authorized office on this 20th day of August, 2014.

 

SYKES ENTERPRISES, INCORPORATED

By:

 

/s/ James T. Holder

 

JAMES T. HOLDER, EVP, Corporate Secretary & General Counsel

 

13